Exhibit 10.4
EXECUTION COPY
SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
December 21, 2007, among Milacron Capital Holdings B.V., a company organized
under the laws of the Netherlands (the “Guaranteeing Subsidiary”) and a
subsidiary of Milacron Inc., a Delaware corporation (the “Company” and permitted
successor to Milacron Escrow Corporation), the Company, the other Guarantors (as
defined in the Indenture referred to herein) and U.S. Bank National Association,
as trustee under the Indenture referred to below (the “Trustee”).
W I T N E S S E T H
     WHEREAS, the Company has heretofore executed and delivered to the Trustee
an indenture (as amended, supplemented or otherwise modified from time to time,
the “Indenture”), dated as of May 26, 2004 providing for the issuance of 111/2 %
Senior Secured Notes due 2011 (the “Notes”);
     WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and
     WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
     1. CAPITALIZED TERMS. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Note Guarantee and in the Indenture including but not limited
to Article 11 thereof.
     3. NO RECOURSE AGAINST OTHERS. No past, present or future director,
officer, employee, incorporator, stockholder or agent of the Guaranteeing
Subsidiary, as such, shall have any liability for any obligations of the Company
or any other Guarantor under the Notes, any Note Guarantees, the Intercreditor
Agreement, the Security Documents, the Indenture or this Supplemental Indenture
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of the Notes by accepting a Note waives and releases
all such liability. The waiver and release are part of the consideration for
issuance of the Notes. Such waiver may not be effective



--------------------------------------------------------------------------------



 



2

to waive liabilities under the federal securities laws and it is the view of the
SEC that such a waiver is against public policy.
     4. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     5. COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     6. EFFECT OF HEADINGS. The Section headings herein are for convenience only
and shall not affect the construction hereof.
     7. THE TRUSTEE. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Company.



--------------------------------------------------------------------------------



 



3

     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

                MILACRON CAPITAL HOLDINGS B.V.,    
 
           
 
  By        /s/ G. van Deventer    
 
           
 
      Name: G. van Deventer    
 
      Title: Managing Director    
 
              MILACRON INC.,    
 
           
 
  By        /s/ Ross A. Anderson    
 
           
 
      Name: R. A. Anderson    
 
      Title: Senior Vice President —    
 
                Finance and Chief Financial    
 
                Officer    
 
              MILACRON MARKETING COMPANY,    
 
           
 
  By        /s/ Ross A. Anderson    
 
           
 
      Name: R. A. Anderson    
 
      Title: Vice President — Finance,    
 
                Chief Financial Officer and    
 
                Controller    
 
              EACH GUARANTOR LISTED ON       SCHEDULE A HERETO,    
 
           
 
  By        /s/ Ross A. Anderson    
 
           
 
      Name: R. A. Anderson    
 
      Title: Treasurer    
 
              EACH GUARANTOR LISTED ON       SCHEDULE B HERETO,    
 
           
 
  By        /s/ Hugh C. O’Donnell    
 
           
 
      Name: H. C. O’Donnell    
 
      Title: Secretary    



--------------------------------------------------------------------------------



 



4

                D-M-E COMPANY    
 
           
 
  By        /s/ Ross A. Anderson    
 
           
 
      Name: R. A. Anderson    
 
      Title: Vice President    
 
              D-M-E OF CANADA LIMITED,    
 
           
 
  By        /s/ John C. Francy    
 
           
 
      Name: J. C. Francy    
 
      Title: Treasurer    
 
              MILACRON INTERNATIONAL       MARKETING COMPANY,    
 
           
 
  By        /s/ Ross A. Anderson    
 
           
 
      Name: R. A. Anderson    
 
      Title: Treasurer and Assistant    
 
                Secretary    
 
              U.S. BANK NATIONAL ASSOCIATION,       as Trustee,    
 
           
 
  By        /s/ Karolina K. Donlin    
 
           
 
      Authorized Signatory    



--------------------------------------------------------------------------------



 



5

SCHEDULE A
Northern Supply Company, Inc.
Nickerson Machinery Chicago Inc.
Pliers International, Inc.
D-M-E U.S.A. Inc.
D-M-E Manufacturing Inc.
Uniloy Milacron Inc.
Uniloy Milacron U.S.A. Inc.
Milacron Industrial Products, Inc.
Oak International, Inc.
Cimcool Industrial Products Inc.
Milacron Plastics Technologies Group Inc.
Progress Precision Inc.



--------------------------------------------------------------------------------



 



6

SCHEDULE B
450500 Ontario Limited
Milacron Canada Inc.
528650 Ontario Limited
2913607 Canada Limited

 